DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14-20, 23-26 and 30 are allowed as currently amended. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120313577 discloses a system and method for detecting, characterizing, and tracking an inductive power receiver proximate to an inductive charging surface of an inductive charger. One or more resonators and one or more sensors provide information that can be utilized to detect, characterize, and track the inductive power receiver. The resonators can be configured to determine position of a remote device using magnitude or phase of sensors associated with resonators. In addition, by monitoring the inductive power transmitter and the resonators, the charger can differentiate between whether parasitic metal is present, a remote device is present, or both are present. However, ‘577 does not disclose the independent claims as currently amended.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859